Citation Nr: 1436122	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-09 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  This case was before the Board on four previous occasions, most recently in February 2014, when it was remanded for additional development of the record, and/or to ensure due process.


FINDING OF FACT

The Veteran's lumbar spine DDD was initially manifested many years after, and is not shown to be related to, his service.


CONCLUSION OF LAW

Service connection for lumbar spine DDD is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of this claim.  A May 2007 letter, prior to the adjudication of the claim, explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's service treatment records (STRs) and private and VA treatment records have been secured, and he has been afforded examinations to determine the existence/etiology of his low back disability.  The Board finds that the record, as it stands, includes competent evidence that is adequate for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in May 2010 focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  The Veteran's testimony in response to questions posed reflected his awareness of what must be shown.  A deficiency in the conduct of the hearing is not alleged.


Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in August 1962 he was seen for a complaint that he injured his back lifting.  It was noted that he had a muscle strain.  Medication and heat packs were prescribed.  He denied any bone or joint deformity on November 1963 report of medical history.  The spine was evaluated as normal on the November 1963 service separation examination.  

The record includes a document from a private physician listing the dates when the Veteran was seen from February 1965 to March 1985.  There is no indication there were low back complaints.  

X-rays of the lumbosacral spine at a VA facility in March 2006 showed joint space narrowing.

The Veteran was seen by a private chiropractor in March 2006 and reported a history of low back and left lower extremity pain.  It was noted he had previously seen a chiropractor.  The clinical impressions included spondylosis, disc degeneration and sciatica.  

The Veteran was seen by M.B. Williamson, M.D. in May 2006 for an evaluation of back and left leg pain.  It was noted his symptoms started months ago for no apparent reason.  He stated he had been injured in 1963 and that the symptoms were getting worse over time.  The impression was disc degeneration, left L4-5.  The Veteran underwent microdiscectomy surgery in June 2006, and the postoperative diagnosis was herniated nucleus pulposus, left L4-5.
On VA examination of the spine in November 2007, the Veteran stated he strained his back in service lifting a heavy object.  It was indicated his medical treatment in service did not lead to a permanent restriction of his duties or a medical discharge.  He completed his enlistment without a repeat incident involving the back.  The diagnosis was lumbar spine DDD.  The examiner stated he reviewed the STRs, to include the notation of a back strain.  He concluded the Veteran's current lumbar spine disability was not caused by or a result of service.  He acknowledged the Veteran was seen for back pain in service, but this was essentially a self-limiting problem that resolved.  There was nothing documented of a temporary or permanent functional impairment related to the back injury in service.  In addition, there was nothing documenting that the Veteran would have lasting disability from the muscle strain.  The examiner observed that the separation examination did not mention a back condition and no back or spine abnormality was identified on examination at the time.  He also noted that nearly 40 years passed [before the next documentation of back problems] showing no continuum of care for a back condition.  

In statements dated in August 2011, the Veteran's wife, C.G.J., and M.S.J. related that during the summer after the Veteran was discharged from service, the rescue squad had to be called to get him out of bed.  He was taken to the doctor due to his back.  The Veteran's wife stated he had continued to have back trouble ever since then.

On October 2011 VA examination of the spine, the Veteran stated he was in the artillery in service and injured his back lifting a spade.  He said he was in the field and saw a medic and later went to a clinic, was put on light duty for one week, and eventually returned to full duty.  He reported having back pain in June or July 1964.  He stated he was walking through the yard when he had the back pain.  The next morning, the rescue squad came to get him out of bed.  He mentioned he had two Workman's Compensation claims while working.  The diagnoses were laminectomy L4-5, lumbar spine degenerative joint disease and back pain.  The examiner noted he reviewed the record and concluded there was no direct, indirect or aggravating relationship between the Veteran's current lumbar spine condition and service.  He noted the back pain in service was caused by lifting, and that muscle strain was diagnosed.  He stated there was no permanent impairment or residual back condition resulting from the lumbar muscle strain.  The Veteran was discharged in 1964 with no residual back condition present on discharge physical examination.  A review of the record did not reveal significant need for continuity of care for a lower spine condition.  The examiner commented there was no evidence that the surgery in 2006 was related to service.  He added the record showed care for back pain after service that was not linked to events in service.  Finally, he stated that the degenerative findings of the lumbar spine were not a continuation of service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain listed chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as there is no evidence in the record that arthritis of the low back was manifested in the first postservice year, these presumptive provisions have no applicability in the instant case.  

The Veteran seeks service connection for lumbar spine DDD.  He alleges such disability resulted from a lifting injury in service.  He claims he has had back problems continuously since. The overall record does not support, but contradicts, his allegations.   During the May 2010 hearing before the undersigned, he testified that he injured his back picking up a spade; he related was told he had a strained muscle, and that he has had back problems ever since.  Although the record does show that he was treated during service for a muscle strain, contrary to his assertion on October 2011 VA examination, there is no indication in the STRs that he was placed on light duty following said injury.  In fact, there is no further mention of any low back problems during service, to include on service separation examination.  Notably, the spine was normal on the service separation examination.  Thus, contemporaneous data contradict his assertions that he continued to have low back problems following that incident. 

The Board acknowledges the Veteran has provided statements from his wife and two other people to the effect that he had back problems in the summer of 1964 that required a rescue squad to be called to take him to a doctor.  Conceding for the limited purpose of this decision that this occurred, no records of that emergency visit or what precipitated it are available.  The very fact that a rescue squad was summoned suggests an undocumented intervening event.  Regardless, there is nothing in the record indicating that a chronic back disability was then diagnosed.  The earliest available postservice medical evidence shows that the Veteran was seen in February 1965, but that evidence is void of any mention of what the visits to the physician were for.  As the provider appears to have been a general practitioner, the treatment could have been for any medical complaint.  The Veteran's attempts to establish continuity of treatment of back complaints by the mere dates of office visits to a general practitioner for unspecified reasons amounts to self-serving allegations with extremely limited probative value (without further documentation).  Despite numerous efforts to obtain post-service treatment records, the Veteran insists that any such records are not available  (Leaving one to question the purpose of a physician keeping records of dates of treatment but not retaining any information as what the treatment was for.)

When he sought treatment from Dr. Williamson in 2006, the Veteran reported his symptoms started months ago, which is also evidence weighing heavily against the Veteran's reports of continuity.  While it is clear he had received some treatment prior to his seeing Dr. Williamson, he made no mention of any long-term back problems, and clearly did not relate his current low back difficulties to service.  The Veteran has also provided contradictory information concerning a claim for Workman's Compensation benefits.  While he referred to two such claims on October 2011 VA examination, when asked to provide additional information so the records could be obtained, he denied having ever been on Workman's Compensation.  

Notably, the Veteran was examined by the VA on two occasions to obtain an opinion regarding the etiology of his low back disability.  It was concluded following each examination that the event in service was self-limiting and that his current low back disability is unrelated to service.  The examiners' opinions reflect familiarity with the record, and the opinions include rationale that cite to factual data.  They are strong probative evidence against the Veteran's claim.  There is no medical evidence to the contrary.

The Veteran's lay assertions that his low back disability is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, absent evidence of onset in service and continuity since (as here), the matter of a nexus between a current low back disability and an injury in service is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that the Veteran's low back disability in service was acute and resolved without residual pathology, and that back complaints have not been present continuously since the injury in service.  There is some (but inconclusive) evidence that the Veteran had intervening back injuries since.  And the only medical opinion evidence in this case, which given the facts available, is most probative evidence regarding a nexus between any current back disability and the acute injury in service, is against the Veteran's claim.  

Under the circumstances outlined, the preponderance of the evidence is against a finding that the Veteran's lumbar spine DDD is related to his service, and therefore against this claim.  Accordingly, the appeal must be denied.






ORDER

Service connection for lumbar spine DDD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


